1
2
3
4
5
6
7                                  UNITED STATES DISTRICT COURT

8                                SOUTHERN DISTRICT OF CALIFORNIA

9
       PHILLIP FRANKLIN,                                 Case No.: 18cv1149-LAB (NLS)
10
                                          Plaintiff,
                                                         ORDER GRANTING JOINT MOTION
11     v.                                                TO DISMISS [Dkt. 10]
12     RURAL/METRO OF SAN DIEGO, INC.,
       et al.,
13
                                     Defendants.
14
15          The parties have reached a resolution and now jointly move to dismiss the case. The

16   parties’ joint motion to dismiss is GRANTED. Dkt. 10. Plaintiff Phillip Franklin’s individual claims

17   are DISMISSED WITH PREJUDICE. The class claims, other than those pertaining to Franklin

18   himself, are DISMISSED WITHOUT PREJUDICE. Each side shall bear its own costs and fees.

19   The clerk is directed to close the case.

20          IT IS SO ORDERED.
     Dated: December 14, 2018
21
                                                       Hon. Larry Alan Burns
22                                                     United States District Judge
23
24
25
26
27
28

                                                        1
                                                                                      18cv1149-LAB (NLS)
